department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn wy date july xx date address address taxpayer_identification_number person to contact dentification number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia october 20xx tax_exempt_and_government_entities_division release number release date uil code legend org organization name org address dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to august 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not conducting charitable activities educational activities or any other exempt_activities pursuant to sec_501 and that you failed to meet the organizational_test and the operational_test under sec_4 c -1 a we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective august 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required ‘to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning august 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance lf you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication department of the treasury internal_revenue_service mail stop po box ogden ut tax_exempt_and_government_entities_division org adress date of this notice contact person id number contact telephone numbers toll free long distance response due_date employer_identification_number tax period s form s certified mail - return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice letter rev catalog number 34801v if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax a united determination or extend the time fixed by law that you have to file a petition in states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mandy barker tax compliance officer enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a name of taxpayet department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended july 20xx org legend org organization name report of examination june 20xx xx date president president issues whether the organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts org responded to a request for documentation to support termination with a correspondence stating the organization was never used or in force please file in inactive file review of the has been suspended the organization was initially sent a letter accepting their a draft report of termination as of june 20xx this letter was sent in error examination was sent of the organization on march 20xx explaining the error and proposing revocation of exempt status the officer responded with a telephone call and indicated to go forward with the revocation process but failed to mail a signed form_6018 consenting to the revocation corporation web site indicates the corporation law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations ftr sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes if an organization fails to meet either the organizational_test specified in such section is not exempt or the operational_test it sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations ftr sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information form 886-acev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended july 20xx form 886a name of taxpayer org as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 organizations position the org officer president responded to our requests concerning their operations indicating that they never began operations and were never funded she responded to the second request concerning revocation of the organization with a telephone call and indicated to go forward with the revocation process but failed to mail a signed form_6018 consenting to the revocation conclusion is the irs's position that the organization failed to meet the reporting requirements it under sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective august 20xx contributions made to the organization are no longer deductible as of august 20xx if the organization ever intends to operate and or reinstate their corporate charter they must re-apply for tax exempt status the organization shall continue to be subject_to the provisions of chapter of the internal_revenue_code unless it terminates its status under sec_507 form_1120 returns should be filed for the tax periods after july 20xx form 886-a rev department of the treasury - internal_revenue_service page -2-
